Citation Nr: 9925957	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation for 
intervertebral disc syndrome of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The veteran has an unverified period of active 
service from January 1959 to April 1969, and a verified 
period of service from April 1969 to January 1979.

In addition, the Board notes that, in the November 1995 
notice of disagreement and in the March 1996 substantive 
appeal, the veteran indicated that he is currently totally 
and permanently unable to return to work due to his back 
pain.  However, as the only issue currently before the Board 
is that set forth on the title page of this decision, the 
Board refers to the RO for appropriate action the issues of 
entitlement to a total rating based upon individual 
unemployability due to a service-connected disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected low back disability is 
not characterized by residuals of vertebral fracture, 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome.  


CONCLUSION OF LAW

The criteria for an in increased disability evaluation, in 
excess of 40 percent, for intervertebral disc syndrome of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5293, 5289, 5286, 5285 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

Additionally, when evaluating musculoskeletal disabilities, 
such as in the case of a disability of the spine, the VA may, 
in addition to applying the schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In this case, in an April 1979 rating decision, the RO 
granted the veteran service connection and assigned a 10 
percent disability evaluation for paresthesia of the left 
thigh with low back pain under Diagnostic Code 8599-8529.  
Subsequently, in a November 1995 rating decision, the 
veteran's award was recharacterized as intervertebral disc 
syndrome of the lumbar spine under Diagnostic Code 5293, and 
was increased to a 20 percent disability evaluation.  And, in 
a November 1997 rating decision, the veteran's award was 
increased once again to a 40 percent evaluation.  At present, 
the veteran is seeking an increased rating in excess of 40 
percent.

With respect to the evidence of record, the evidence shows 
the veteran has been diagnosed with degenerative disc disease 
at least since 1993, as well as that he has been treated for 
increased low back pain since his discharge from the service.  
In addition, the evidence includes medical records from James 
M. Haven, M.D., dated from August 1994 to July 1995, which 
describe the treatment the veteran has received for his low 
back pain.  

Medical records from Raymond G. Shea, M.D., dated from 
February 1995 to February 1996 reveal he has also been 
treated for continued pain and stiffness in the back, neck 
and upper extremities; was deemed permanently and totally 
disabled; and was applying for Social Security Administration 
benefits.  Furthermore, September 1995 VA examination reports 
reveal the veteran had a history of left shoulder pain, and 
decreased range of motion of the lumbar spine with mechanical 
low back problems.  Specifically, the VA reports show the 
veteran complained that his back and neck hurt every day, and 
reported he was unable to work due to this pain.  Upon 
examination, the veteran's low back range of motion was 90 
degrees of forward flexion, 10 degrees of backward extension, 
30 degrees of lateral flexion bilaterally, and 25 degrees of 
rotation bilaterally.  No neurological involvement was found, 
and no objective evidence of pain on motion was witnessed.  
And, upon x-ray examination, the veteran presented evidence 
of moderate degenerative changes in the cervical spine, 
lumbosacral spine and shoulders.

Lastly, a November 1996 VA examination report notes the 
veteran reported constant low back pain, which is aggravated 
with prolonged sitting, standing or walking, and constant 
pain in the left leg and foot with decreased sensation of the 
foot.  At the time of the examination, the veteran had a cast 
due to a torn right Achilles tendon.  Upon examination, he 
was found to be well developed, well nourished, in no acute 
distress; and was tender to palpation of the lumbosacral 
spine.  His low back range of motion was 45 degrees of 
forward flexion, 30 degrees of backward extension, 15 degrees 
of left lateral flexion, 20 degrees of right lateral flexion, 
and 25 degrees of rotation to the left and right.  He was 
diagnosed with degenerative joint disease and disc disease of 
the lumbar spine with radiculopathy.

As to the applicable law, under Diagnostic Code 5293, a 40 
percent evaluation is assigned for severe intervertebral disc 
syndrome with recurrent attacks with intermittent relief.  
And, a 60 percent evaluation, which is the maximum allowed 
under this Diagnostic Code, is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. § 4.71, 
Diagnostic Code 5293 (1998).

Additionally, the Board will consider the applicability of 
other diagnostic codes in order to determine whether the 
veteran's low back disability warrants the award of an 
increased disability evaluation in excess of 40 percent.  In 
this regard, under Diagnostic Code 5289, a 50 percent 
evaluation is granted when the evidence shows unfavorable 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1998).  And, under Diagnostic Code 
5286, a 60 percent evaluation is awarded where there is 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent evaluation is awarded where 
there is complete ankylosis of the spine at an unfavorable 
angle with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (1998).

Lastly, under DC 5285 a 60 percent disability evaluation is 
awarded when the veteran presents evidence of residuals of a 
vertebra fracture without cord involvement with abnormal 
mobility requiring the use of a neck brace (jury mast).  And, 
a 100 percent evaluation is awarded when the veteran presents 
evidence of residuals of a vertebra fracture with cord 
involvement, or which requires him to be bedridden or to wear 
long leg braces.  In other cases, the disability should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  See 38 C.F.R. § 4.71a, DC 5285 (1998).

Upon a review of the evidence of record, the Board finds that 
the veteran's low back disability has been medically 
characterized as degenerative joint disease and disc disease 
of the lumbar spine with radiculopathy, and its 
symptomatology includes constant low back pain aggravated 
with prolonged sitting, standing or walking; constant pain in 
the left leg and foot with decreased sensation of the foot; 
and range of motion of the low back limited to 45 degrees of 
forward flexion, 30 degrees of backward extension, 15 degrees 
of left lateral flexion, 20 degrees of right lateral flexion, 
and 25 degrees of rotation to the left and right.  There is 
no evidence of neurological involvement.   In this regard, 
the Board concludes that, although the veteran's low back 
disability includes radiculopathy symptomatology, this 
disability is not characterized by demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
As such, the preponderance of the evidence is against an 
award of an increased disability evaluation, in excess of 40 
percent, for the veteran's intervertebral disc syndrome of 
the lumbar spine under Diagnostic Code 5295.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

Further, in considering a higher evaluation under Diagnostic 
Code 5289, 5286, 5285, the Board finds that the evidence does 
not show he presents evidence of ankylosis of the lumbar 
spine, ankylosis of the spine at a favorable or unfavorable 
angle, or residuals of vertebra fracture.  As such, an 
increased disability evaluation, in excess of 40 percent is 
not warranted under these Diagnostic Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5286, 5285 (1998).

Moreover, the Board observes that, in addition to the 
requirements of DeLuca, see supra, in a recent precedent 
opinion, the Acting VA General Counsel held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered as well when a disability is evaluated under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97 (December 12, 
1997).  In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is 
directed to such factors as functional loss due to pain or 
weakness, excess fatigability, incoordination, pain on 
movement, and instability. See also DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1995).  In this regard, the Board has 
considered all the relevant factors and finds that the 
current evidence of record does not indicate the veteran 
suffers from additional functional loss due to pain or 
weakness, other than the functional loss already contemplated 
by the veteran's award of a 40 percent evaluation, and thus, 
a disability evaluation in excess of the 40 percent awarded 
is not warranted under 38 C.F.R. § 4.40, 4.45, 4.59, and 
DeLuca v Brown, 8 Vet. App. 202 (1995).

The Board has considered 38 U.S.C.A. § 5107(b), which 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise.  The evidence is in 
relative equipoise when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  When the evidence is in 
relative equipoise, the reasonable doubt rule must be applied 
to the claim, and thus, the claim must be resolved in favor 
of the claimant.  See Massey v. Brown, 7 Vet. App. 204, 206-
207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In this 
case, after reviewing the evidence of record, the Board finds 
that the evidence is not in relative equipoise with respect 
to the issue discussed, and thus, the benefit of the doubt 
rule does not apply in this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran, including 
38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extra-schedular evaluation.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, 
although the veteran contends he is permanently and totally 
disabled due to his low back disability and supports his 
contention with statements by Dr. Shea, as discussed above, 
the Board notes that Dr. Shea's treatment records also show 
the veteran has been treated for continued pain and stiffness 
in various parts including not only the back, but also the 
neck and upper extremities, areas which are not service 
connected and which are not presently under consideration.  
As the record stands, there is no competent medical evidence 
of record showing that the veteran's low back disability per 
se has caused marked interference with his employment.  
Additionally, the evidence does not show that the veteran's 
low back disability has caused him the need of frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards so as to warrant further consideration of an extra-
schedular rating.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability evaluation, in excess of 40 percent, 
for intervertebral disc syndrome of the lumbar spine is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

